Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 16, 2015

                                      No. 04-15-00621-CV

                             IN THE INTEREST OF J.C., a child,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015EM503338
                          Honorable Nick Catoe Jr., Judge Presiding

                                         ORDER
        Appellant’s notice of appeal was filed late without a motion for extension of time to file
the notice. See TEX. R. APP. P. 26.1, 26.3. On October 29, 2015, we ordered Appellant to file a
written response presenting a reasonable explanation for the late notice of appeal. See TEX. R.
APP. P. 26.3, 10.5(b)(1)(C); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
        On November 13, 2015, Appellant filed a written response explaining the late notice of
appeal; our October 29, 2015 order is satisfied. See Garcia v. Kastner Farms, Inc., 774 S.W.2d
668, 670 (Tex. 1989) (noting a “reasonable explanation” comprises all but “deliberate or
intentional noncompliance”).
     We REINSTATE the appellate timetable.            Appellant’s brief is due within THIRTY
DAYS of the date of this order.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court